EXAMINER'S AMENDMENT
Examiner contacted Applicant’s Representative, Konrad Jan Kulikowski (Reg. No. 68,338), on 3/31/2021, and was authorized to amend claim 25 as follows:
“25. (Currently Amended) A system comprising: 
a message recipient list interface module adapted to receive a recipient list in a plurality of formats; 
a message interface through which a client provides message content; 
a message delivery readiness filtering module that operates to prevent delivery of messages to recipients in the recipient list if a message delivery readiness indicator indicates delivery of messages to recipients in the recipient list should be blocked or delayed, wherein the message delivery readiness indicator is based at least in part on a quantity of data content of a recipient contact record; 
a message generation module that generates a message for each of at least a portion of the recipients in the recipient list based on the message content and message routing and control information list, wherein the generated message is different for each of the at least a portion of the recipients in the message recipient list; 
a message route determination module that determines at least one of a sending IP address and a message transfer agent between which the generated message will be routed, wherein a determination of at least one of a sending address and the message transfer agent is determined dynamically based on at least one indicator relating to at least one of the delivery of messages, a rejection of messages, and an engagement with messages handled by the system;
a message transfer agent node connected to a server executing a message route preparation module, wherein the message transfer agent node receives a generated message for at least one recipient in the recipient list, configures the message for routing over an IP-based network, and routes the configured message based on a prepared route; and 
at least one processor for executing the message recipient list interface module, the message delivery readiness filtering module, the message generation module, the message route determination module, and the message route preparation module.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 is being considered by the examiner.	
Allowable Subject Matter
Claims 14 – 34 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 14 and 25 recite similar subject matter and are allowed under the same rationale. Reference is made to independent claim 14 as the representative claim.
The method of claim 14 is directed to the management of an email campaign, particularly that of sending batch emails to a subset of a recipient list. The method comprises receiving a message recipient list and receiving a message to send to the recipient list, evaluating delivery readiness for a recipient of the list, wherein the readiness is based on a quantity of data content of a recipient contact record, removing recipients based upon their evaluated readiness, locking the now curated list, generating customized messages for each recipient of the list, calculating probability of engagement metrics of the curated recipients, and further determining a node or an IP address of a network server from which to send the message and a message transfer agent, and coordinating the sending of the customized messages to the locked recipient list using the networked server and the message transfer agent. The method further comprises repeating the claimed steps until the set of messages is sent.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious the claimed invention as a whole. The prior art is particularly silent in teaching evaluating a message delivery readiness indicator for at least one recipient in the message recipient list, wherein the message delivery readiness indicator is based at least in part on quantity of data content of a recipient contact record.
Menna et al. (US 2015/0312187 A1), hereinafter “Menna”, teaches receiving a message to be sent to a message recipient list and evaluating recipients to receive the message based upon user relevancy (Menna Paragraphs [0023 – 0025]). Menna further teaches removing recipients based upon the evaluations and customizing the message for the curated set of recipients (Menna Paragraphs [0026] and [0045]). Menna fails to teach, however, evaluating a message delivery readiness indicator for at least one recipient in the message recipient list, wherein the message delivery readiness indicator is based at least in part on quantity of data content of a recipient contact record.
Chen (US 2017/0317962 A1) teaches compiling a set of delivery parameters for a list of users based on how likely a user is to check a message (Chen Paragraph [0071]) and scheduling delivery of the message to the target users based upon the delivery parameters (Chen Paragraph [0072]). Chen fails to teach evaluating a message delivery readiness indicator for at least one recipient in the message recipient list, wherein the message delivery readiness indicator is based at least in part on quantity of data content of a recipient contact record and fails to remedy the deficiencies of Menna. Taken alone or in combination Menna and Chen fail to teach the claimed invention as a whole.
As the prior art is silent in teaching evaluating a message delivery readiness indicator for at least one recipient in the message recipient list, wherein the message delivery readiness indicator is based at least in part on quantity of data content of a recipient contact record and therefore fails to teach the claimed invention as a whole, the claims are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459             

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459